Citation Nr: 0509230	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  00-22 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an effective date prior to May 11, 1983, for 
the grant of a 100 percent rating for chronic obstructive 
pulmonary disease with bronchial asthma, restrictive lung 
disease, and a service-connected heart disability, to include 
arrhythmia and ventricular tachycardia.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from September 1948 to June 1949 
and from August 1950 to March 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  

The procedural history of this case has been set forth in 
detail in prior Board decisions and Remands, in August 1991, 
November 1996, November 1998, October 1999, and August 2002.  
The case was Remanded in January 2004 and is now before the 
Board for final appellate consideration.  

Pursuant to 38 C.F.R. § 20.900(c) (2004), the Chairman of the 
Board has granted a motion for the advancement on the docket 
in this case due to the appellant's advanced age.  


FINDINGS OF FACT

1.  A decision of the Board in February 1983 denied service 
connection for a heart disorder as secondary to the veteran's 
service-connected bronchial asthma and also denied an 
increased rating for the bronchial asthma, then evaluated 10 
percent disabling.  The veteran was notified of that 
decision.  

2.  An informal claim for an increased rating for the 
veteran's service-connected disability and to reopen his 
claim for service connection for a heart disorder was 
received on May 11, 1983.  

3.  An April 2000 rating decision granted service connection 
for a heart disability, with arrhythmia and ventricular 
tachycardia, combining that disability with previously 
service-connected chronic obstructive pulmonary disease and 
assigning a 100 percent rating, effective from December 5, 
1988.  

4.  An August 2002 Board decision assigned May 11, 1983, as 
the effective date for service connection for a heart 
disability, to include arrhythmia and ventricular 
tachycardia.  

5.  An August 2002 rating decision assigned May 11, 1983, as 
the effective date for a 100 percent rating for chronic 
obstructive pulmonary disease with bronchial asthma, 
restrictive lung disease, and a service-connected heart 
disability, to include arrhythmia and ventricular 
tachycardia.  

6.  May 30, 1983, is the earliest date that increased 
disability was ascertainable for the veteran's service-
connected chronic obstructive pulmonary disease with 
bronchial asthma and restrictive lung disease.  


CONCLUSION OF LAW

The criteria for an effective date prior to May 11, 1983, for 
the grant of a 100 percent rating for chronic obstructive 
pulmonary disease with bronchial asthma, restrictive lung 
disease, and a service-connected heart disability, to include 
arrhythmia and ventricular tachycardia, are not met.  
38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 38 C.F.R. 
§ 3.400(o)(2) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The veteran and his representative have been provided with a 
copy of the appealed April 2000 rating decision, an October 
2000 statement of the case, and supplemental statements of 
the case dated in April 2001 and December 2004 that discussed 
the pertinent evidence, and the laws and regulations related 
to claim for an effective date prior to May 11, 1983, for the 
grant of a 100 percent rating for chronic obstructive 
pulmonary disease with bronchial asthma, restrictive lung 
disease, and a service-connected heart disability, to include 
arrhythmia and ventricular tachycardia.  Moreover, these 
documents essentially notified them of the evidence needed by 
the veteran to prevail on his claim.  

In addition, in a September 2004 letter, the RO notified the 
veteran of the evidence needed to substantiate his claim, and 
offered to assist him in obtaining any relevant evidence.  
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  The 
veteran was also invited to submit "any" additional 
information to the RO.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini, supra.  

As it pertained to respective responsibilities, the veteran 
was told that VA would obtain service medical records, 
military service records and VA records that were necessary.  
He was also told that VA would obtain all medical records 
that the veteran told them about and that they would get a 
medical opinion if it were necessary.  He was informed to 
provide information so that VA could obtain relevant 
treatment records.  In this regard, he was told to complete 
sign and return the enclosed VA Form 21-4142, Authorization 
for Release of Information, for any private health care 
provider he wished VA to obtain records.  The veteran was 
further informed that he could submit any additional 
information or evidence to VA, preferably within 60 days.

In light of the foregoing, the Board finds that the rating 
decision, statement of the case, supplemental statements of 
the case, and notice letter dated in April 2004 complied with 
the specific requirements of Quartuccio (identifying evidence 
to substantiate the claims, the relative duties of VA and the 
claimant to obtain evidence, and affording him an opportunity 
to submit all pertinent evidence pertaining to his claims 
that he might have); and Charles v. Principi, 16 Vet. App. 
370 (2002) (identifying the document that satisfies VCAA 
notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the VCAA was not in effect at 
the time of the initial determination by the RO.  In April 
2004, the RO provide notice to the claimant regarding what 
information and evidence is needed to substantiate his claim 
on appeal, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
pertinent evidence pertaining to his claim.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was non-prejudicial.  While the 
notice provided to the appellant in April 2004 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a 
supplemental statement of the case was mailed to the 
appellant in December 2004.  

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  In this regard, 
throughout this appeal process, VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, VA has associated with the claims 
folder the veteran's service medical records, outpatient 
treatment reports and VA examination reports.  The veteran 
has not identified any additional evidence pertinent to his 
claim, not already of record and there are no additional 
records to obtain.  Moreover, as noted above, the veteran has 
been informed of the type of evidence necessary to 
substantiate his claim, as well as the respective 
responsibilities of himself and VA as it pertains to his 
claim.  

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).  

Analysis

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o); 
Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.  

In Harper v. Brown, 10 Vet. App. 125, 126-27 (1997), the 
Court of Appeals for Veterans Claims (Court) held that "38 
U.S.C. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are 
applicable only where the increase precedes the claim 
(provided also that the claim is received within one year 
after the increase)."  The Court further stated that the 
phrase "otherwise, date of receipt of claim" provides the 
applicable effective date when a factually ascertainable 
increase occurred more than one year prior to receipt of the 
claim for increased compensation.  Id.  

In general, the effective date for a grant of service 
connection after a final disallowance will be the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(q)(1)(ii) (2004).  

Pursuant to decisions of the Board and the RO, service 
connection is currently in effect for chronic obstructive 
pulmonary disease with bronchial asthma and restrictive lung 
disease, to include service connection for a heart 
disability, to include arrhythmia and ventricular 
tachycardia, rated 100 percent disabling, effective from May 
11, 1983.  

A February 1983 Board decision denied service connection for 
a heart disorder and also denied an increased rating for 
bronchial asthma, then rated 10 percent disabling and the 
veteran was notified of that decision.  Therefore, the 
Board's February 1983 decision is final as to the issues 
addressed therein.  

Subsequent to the February 1983 Board decision, no 
communication was received from the veteran concerning his 
heart or lung disabilities until June 3, 1983, at which time 
the RO received a VA Form 21-526 from him.  That form was 
construed by the RO as a claim for an increased rating and 
also a claim for VA pension benefits.  In August 1983, the RO 
received a copy of a summary of a VA hospitalization 
beginning May 30, 1983, for treatment of coronary artery 
disease, status post-myocardial infarctions in 1980 and 
coronary artery bypass grafting in 1981.  The summary notes 
that a Holter monitor recording on May 11, 1983, had shown 
sinus tachycardia, multifocal PVCs, and occasional couplets.  

The Board's August 2002 decision found that the May 11, 1983, 
VA Holter monitor recording constituted an informal claim for 
service connection for a heart disorder (actually, an 
application to reopen the previously denied claim) and 
assigned that date for the grant of service connection for 
that portion of the disability.  See 38 C.F.R. § 3.157(b)(1) 
(2004).  Pursuant to the Board's decision, the RO 
subsequently assigned May 11, 1983, as the effective date for 
the 100 percent rating for the combined cardiac and pulmonary 
disability.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge in Washington, DC, in March 
2002.  He contended that the effective date for the 
disability should be in March 1981, inasmuch as that was when 
he first claimed service connection for a heart disorder 
secondary to his service-connected asthma.  Nevertheless, 
because the February 1983 Board decision denied service 
connection for a heart disorder secondary to bronchial asthma 
and because the veteran was notified of that decision, the 
February 1983 decision is final as to that issue.  

As determined by the August 2002 Board decision, the earliest 
date that may be assigned for service connection for the 
heart disorder portion of the service-connected disability is 
May 11, 1983, the date of receipt of the application to 
reopen the claim.  Therefore, no earlier effective date may 
be assigned for the 100 percent rating for the combined 
disability.  

The law and regulation provide that an increased rating may 
be assigned up to one year prior to the date of receipt of an 
increased rating claim if it is factually ascertainable that 
an increase in disability had occurred.  However, in this 
case, the effective date for the increased rating for the 
pulmonary portion of the service-connected disability can be 
no earlier than the date of the earlier February 1983 Board 
decision, because that decision is also final as to the issue 
concerning the rating for bronchial asthma.  

As noted above, the RO construed the veteran's VA Form 21-
526, received in June 1983, as a claim for an increased 
rating for his bronchial asthma.  The Board agrees with that 
determination.  

The summary of the VA hospitalization that began with the 
veteran's admission on May 30, 1983, lists chronic 
obstructive pulmonary disease (COPD) among the diagnoses 
responsible for a major portion of the veteran's hospital 
stay.  Although the focus of the treatment rendered during 
that hospitalization was clearly the veteran's heart 
disorder, the Board notes that many of the symptoms of the 
two disorders are difficult to distinguish as being 
attributable to one disorder or the other.  The record does 
not contain any medical or other evidence showing an increase 
in disability due to the COPD or asthma between February 1983 
and June 1983.  The Board finds, therefore, that the date of 
admission for that hospitalization is the earliest date 
ascertainable that the veteran's service-connected COPD with 
bronchial asthma increased in disability (subsequent to the 
February 1983 Board decision).  

In this case, the RO has assigned May 11, 1983, as the 
effective date for the 100 percent rating for the combined 
heart and lung disability.  Accordingly, the Board concludes 
that no earlier effective date may be assigned for the 
100 percent rating.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  


ORDER

An effective date prior to May 11, 1983, for the grant of a 
100 percent rating for chronic obstructive pulmonary disease 
with bronchial asthma, restrictive lung disease, and a 
service-connected heart disability, to include arrhythmia and 
ventricular tachycardia, is denied.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


